NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2872-17T4

ERIKA LEVIN,

          Petitioner-Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR and
CHERRY HILL TOWNSHIP
BOARD OF EDUCATION T/A
CHERRY HILL HIGH SCHOOL
EAST,

          Respondents-Respondents.


                   Submitted December 17, 2018 – Decided January 4, 2019

                   Before Judges Gooden Brown and Rose.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 107,654.

                   Erika Levin, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent Board of Review (Melissa H. Raksa,
                   Assistant Attorney General, of counsel; Jessica M.
                   Saxon, Deputy Attorney General, on the brief).
              Respondent Cherry Hill Township Board of Education
              T/A Cherry Hill High School East has not filed a brief.

PER CURIAM

        Claimant Erika Levin appeals from a February 23, 2018 final decision of

the Board of Review (Board) denying her claim for unemployment benefits from

her employer, Cherry Hill Township Board of Education t/a Cherry Hill High

School East (Cherry Hill) 1 because she left work "without good cause

attributable to such work." N.J.S.A. 43:21-5(a).

        Pertinent to this appeal, the Board determined Cherry Hill had filed a

timely appeal. Before us, the Board acknowledges Cherry Hill's appeal was

untimely and, accordingly, seeks a remand to reexamine its determination. In

its brief, the Board represents claimant consented to that request. 2 Claimant

does not contend otherwise. Accordingly, we reverse and remand to reconsider

the timeliness of Cherry Hill's appeal from the Appeal Tribunal's decision

awarding claimant benefits, and her eligibility for such benefits.




1
    Cherry Hill did not file a responding brief on appeal.
2
  According to the Board, claimant consented to a remand during a telephone
conversation on August 17, 2018.
                                                                        A-2872-17T4
                                         2
      Vacated and remanded for further proceedings consistent with this

opinion. We do not retain jurisdiction.




                                                                A-2872-17T4
                                          3